DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the other groove" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what groove “the other groove” is meant to refer to. 
Claim 25 recites the limitations “each border”, “the borders”, and “the other border”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 13 – 15, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2017/0312678 to Elliott (hereinafter referred to as Elliott).
	In regard to claim 1, as shown in figure 2, Elliott discloses a filter element (14), or filter device. The filter element (14) includes a magnetic unit (26) that is disposed on at least one side of the filter device. 
	In regard to claim 13, as shown in figures 1, 2, and 6, Elliott discloses a filter system with a frame (12). Two sides (16) of the frame include a magnetic strip (36), such that an inner side of the frame has ferromagnetism. The filter device (14), as discussed above, is provided in the frame (12). 
	In regard to claim 14, the filter system includes all of the required structural features and can be considered to be “stacked”, as broadly recited in the claim. 
	In regard to claim 15, the frame (12) includes at least one engaging frame element (18) and at least one ferromagnetic frame element (16), which includes the magnetic strip (36). The engaging frame element (18) and the ferromagnetic frame element (16) are engaged with each other. 
	In regard to claims 17, 19, and 20, there are two engaging frame elements (18) and two ferromagnetic frame elements (16). One end of the two engaging frame 
	In regard to claim 23, as shown in figures 2 – 7, a fixing groove is disposed at an inner wall of the frame (12) and close to a bottom to fix a filter (30) to the frame using a fixing element embedded in the fixing groove. It is noted that the edge of the filter (30) can be considered to form the fixing element, as broadly recited in the claim. 

Allowable Subject Matter
Claims 2 – 12, 18, 21, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filter devices that can be considered to have a magnetic unit. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773